Alice Robie Resnick, J.,
dissenting. I believe that the arguments the majority relies on are unpersuasive and inapposite to the conclusion it has reached in vacating the appellant’s convictions and sentence and remanding the case for a new trial. I, therefore, dissent from the judgment of the court.
The trial court aptly described the situation: “[T]he Shawnee Forensic Center attempted to conduct a competency examination of the defendant as ordered by the court. The court finds that the defendant refused to speak with the examiners in a face to face confrontation with the defendant ordered by the court. * * * The examiners concluded based on their information that defendant was intentionally refusing to cooperate as a part of a deliberate ploy on his part to disrupt these legal proceedings. It was their further opinion that defendant is competent and is capable of understanding the nature and objective.of the proceedings and assisting in his defense.” (Emphasis added.) How then can the trial court be found to have committed reversible error when the appellant himself refused to cooperate during the attempted evaluation? The trial court made a good-faith effort to comply with defense counsel’s request, yet the only stumbling block to ensuring that a hearing would take place was the appellant’s unwillingness to speak with the examiners assigned to determine his competence to stand trial.
*178Furthermore, the majority’s wide-ranging examples of appellant’s supposed incompetence are equally unpersuasive. The appellant’s desire to dismiss his counsel does not, in and of itself, lead to the conclusion that appellant is incompetent. Nor does the fact that defense counsel attempted to withdraw and to continue the case prove that appellant was incapable of understanding the charges against him. As the appellate court thoughtfully stated, “In those meaningful respects where objective evidence of the state of his competency might have been provided, Were acted with varying degrees of intransigence that, at times, rose, to the level of an outright refusal to cooperate. In particular, he resisted any meaningful attempt to have his mental state evaluated by the court-appointed experts. In our view * * * Were’s lack of cooperation was a symptom not of mental illness, but of his calculated effort to avoid prosecution by delaying the progress of the trial.” State v. Were (Sept. 30,1998), Hamilton App. No. C-950908, unreported, at 16, 1998 WL 682146. The appellant wittingly created every obstacle that has ultimately led this court to find in his favor. Moreover, due to the appellant’s deliberate acts, there was no way the trial court could conduct a hearing. It is unfortunate that appellant’s seemingly purposeful delay tactics have now been misconstrued as a violation of his due process rights. If any error occurred, it was invited error on the part of the appellant and certainly not reversible error as the majority has found. Thus, I would affirm the judgment of the court of appeals and impose the sentence of death on the appellant.